Citation Nr: 0013811	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  94-04 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial (compensable) rating for 
hemopneumothorax prior to May 5, 1999, and in excess of 30 
percent from May 5, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Cote, Associate Counsel


INTRODUCTION

The veteran had active service from June 1961 to May 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1992 rating decision of the Department of 
Veterans' Affairs (VA) regional office (RO) which granted 
service connection for right hemopneumothorax and assigned a 
noncompensable rating, effective February 25, 1992.  The 
veteran perfected an appeal of that issue.

In April 1996, the veteran was afforded a travel board 
hearing before the undersigned.  A copy of the transcript has 
been incorporated into the record.  In a November 1996 
remand, the Board requested that the veteran be afforded a VA 
respiratory examination.  In a January 1998 remand, the Board 
found that the increased rating claim required additional 
development in light of regulatory changes related to the 
respiratory system, effective October 7, 1996.

During the pendency of the action, the RO continued the 
earlier rating assignment and increased the hemopneumothorax 
rating to 30 percent, effective May 5, 1999.  On a claim for 
an original or increased rating, the veteran will generally 
be presumed to be seeking the maximum benefit allowed by law; 
thus, it follows that such a claim remains in controversy 
where less than the maximum available benefit is awarded.  AB 
v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the issue of 
entitlement to an increased rating for hemopneumothorax is 
currently before the Board.

The Board notes that pursuant to its January 1998 remand 
directing action on the issue of service connection for 
claustrophobia, the RO in March 1998 notified the veteran 
that he had not timely filed a substantive appeal following 
an August 1998 supplemental statement of the case on the 
issue and that he must submit new and material evidence to 
reopen the claim; he was also notified of his right to appeal 
this decision.  There has been no response to this letter, 
and the Board does not have jurisdiction over any issue 
involving the veteran's claimed claustrophobia.  It is also 
noted that the veteran raised a claim of entitlement to 
service connection for PTSD in an October 1999 statement and 
also sought to reopen his claim of entitlement to service 
connection for hypertension with coronary artery disease in 
the October 1999 statement.  As those issues have not been 
developed for appellate review, they are not before the Board 
at this time.  They are referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  VA has obtained all the evidence necessary for an 
equitable disposition of the veteran's claim.

2.  Prior to January 1997, the veteran's hemopneumothorax was 
manifested by subjective complaints of breathing difficulties 
in April 1996 but without any complaints of or objective 
evidence of respiratory impairment on examination or 
outpatient treatment.

3.  From January 13, 1997 to May 5, 1999, the veteran's 
hemopneumothorax was manifested by some evidence of mild 
ventilatory impairment on pulmonary function tests but 
without evidence of pulmonary function tests consistent with 
moderate respiratory impairment, moderate asthma attacks or 
wheezing; pulmonary function tests showed essentially normal 
Forced Expiratory Volume (FEV1) and FEV1/Forced Vital 
Capacity (FVC).

4.  From May 5, 1999, his hemopneumothorax was manifested by 
FEV1 of 68 percent predicted and DLCO of 63 percent predicted 
but without objective evidence of severe symptomatology such 
as frequent asthma-like attacks, marked dyspnea on exertion, 
severe ventilatory impairment on pulmonary function tests or 
chest pain on moderate exertion confirmed by exercise 
tolerance tests attributed to the service-connected 
hemopneumothorax.



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for 
hemopneumothorax, prior to January 13, 1997, have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.97, Diagnostic Code 6843 (1999), Diagnostic Codes 
6602, 6603, 6818 (1996).

2.  The requirements for a 10 percent rating, but not in 
excess of 10 percent, for hemopneumothorax from January 13, 
1997 to May 5, 1999, have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Code 
6843 (1999); Diagnostic Codes 6602, 6603, 6818 (1996).

3.  The criteria for an evaluation in excess of 30 percent 
for hemopneumothorax from May 5, 1999, have not been met. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.97, Diagnostic Code 6843 (1999); Diagnostic Codes 6602, 
6603, 6818 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claim for a higher 
evaluation for hemopneumothorax is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991), in that the 
claim is arguably plausible.  This being so, the Board must 
examine the record and determine whether the VA has any 
further obligation to assist in the development of his claim.  
38 U.S.C.A. § 5107(a).  There is no indication that more 
recent, relevant medical records exist that would indicate a 
greater degree of severity of that disability in issue than 
that shown on recent VA examination (VAE).  The Board 
concludes that the duty to assist the veteran, as 
contemplated by the provisions of 38 U.S.C.A. § 5107(a), has 
been satisfied.


Factual Background

The evidence shows that the veteran was involved in a motor 
vehicle accident during service and sustained right 
hemopneumothorax due to trauma.  On his service separation 
examination in 1964 his lungs, chest and chest x-rays were 
normal.  He denied shortness of breath and chest pain and 
pressure.

During an August 1992 VAE, lung fields were noted to be 
clear.  

In an October 1992 rating decision, the RO granted service 
connection and a noncompensable rating based on the history 
of the inservice injury, "as no chronic residuals are shown 
on separation exam of 3-18-64 or on current VAE of 8-27-92."

VA and private outpatient treatment records from 1988 to 1995 
show no complaints of respiratory difficulty.  A January 1995 
VA radiology examination revealed no pulmonary infiltration 
or pleural fluid.

In April 1996, the veteran was afforded a VA travel board 
hearing.  He complained of waking with breathing difficulties 
and attributed this to the collapsed lung he sustained in 
service.  The veteran also complained of tenderness on the 
right side and shortness of breath after walking attributable 
to hemopneumothorax.  He noted that he did not require the 
use of inhalers or breathing medication.  

Pursuant to Board remand, the veteran was afforded a January 
1997 VAE.  He complained of shortness of breath occasionally 
at rest and marked shortness of breath with exertion.  He 
could walk up to a mile but developed shortness of breath 
prior to that point.  He denied wheezing.  Radiology 
examination revealed clear lungs.  No evidence of acute 
disease in the chest or pneumothorax was found.  Pulmonary 
function testing dated January 13, 1997 revealed FEV1 score 
of 91 percent predicted and FEV1/FVC of 118 percent 
predicted.  FVC was mildly reduced.  Dyspnea on exertion was 
noted.

In a January 1997 VA pulmonary consultation report, a staff 
physician noted the veteran's complaints of dyspnea.  The 
examiner observed no shortness of breath after 8 minutes of 
the treadmill test.  The veteran's complaints of dyspnea were 
attributed to a process outside of lung function, restricting 
lung expansion, examples of which included chest wall trauma.  
Pulmonary function abnormality was noted to be minimal, and 
the consultant opined that considering the treadmill results 
and the pulmonary function results, it was reasonably 
unlikely that significant disease (at least not disabling) 
existed.

During a May 1999 VAE, the veteran indicated that shortness 
of breath had been a progressively worsening problem for 2 
years.  He reported chest pressure and shortness of breath 
after walking a few hundred feet.  Breath sounds were clear 
and equal, and there were no surgical scars consistent with 
pneumonectomy.  No overt shortness of breath was noted.  
Chest x-ray revealed no pneumothorax.  Pulmonary function 
testing produced an FEV1 score of 68 percent predicted.  DLCO 
was found to be 63 percent predicted.  Mild to moderate 
restrictive impairment and mildly reduced DLCO was assessed.  
It was noted by the examiner and a reviewing staff 
pulmonologist that the Total Lung Capacity (TLC) score of 72 
percent predicted was more representative of the veteran's 
impairment of healed hemopneumothorax and old rib fracture.  
Of the DLCO, FEV1 and FEV1/FVC results, the FEV1 was the best 
representation of impairment.

In a July 1999 VAE follow-up examination, a VA physician 
found that the reduction in lung capacity shown on the May 
1999 VAE represented impairment due entirely to 
hemopneumothorax.  

In a November 1999 statement, the veteran reported that he 
experienced shortness of breath during the treadmill test, 
referencing the January 1997 VAE test in accompanying 
documents.


Laws and Regulations

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Moderate residuals of pleural cavity injuries with a bullet 
or missile retained in a lung with some pain or discomfort on 
exertion, or with scattered rales or some limitation of 
excursion of the diaphragm or of lower chest expansion, may 
be assigned a 20 percent evaluation.  A 40 percent evaluation 
requires moderately severe residuals with pain in the chest 
and dyspnea on moderate exertion confirmed by an exercise 
tolerance test, adhesions of the diaphragm with restricted 
excursions, moderate myocardial deficiency, and one or more 
of the following: thickened pleura, restricted expansion of 
the lower chest, compensating contralateral emphysema, 
deformity of the chest, scoliosis, and hemoptysis at 
intervals.  A 60 percent evaluation may be assigned for 
severe residuals of pleural cavity injuries with tachycardia, 
dyspnea or cyanosis on slight exertion, adhesions of the 
diaphragm or pericardium with marked restriction of 
excursion, or a poor response to exercise. A 100 percent 
evaluation requires that the residuals be totally 
incapacitating.  38 C.F.R. Part 4, Code 6818 (1996). 

When there is a complete permanent collapse of the lung, a 50 
percent evaluation will be assigned.  Where there is partial 
permanent collapse of the lung, approximately one-half 
collapsed, a 30 percent evaluation will be assigned.  
38 C.F.R. § 4.97, Diagnostic Code 6813 (1996).

A spontaneous pneumothorax will be evaluated at 100 percent 
disabling for six months.  It is noted that residuals are to 
be rated analogously to bronchial asthma under Diagnostic 
Code 6602.  38 C.F.R. § 4.97, Diagnostic Code 6814 (1996).

For pneumonectomy, a 60 percent evaluation will be assigned.  
38 C.F.R. § 4.97, Diagnostic Code 6815 (1996).

Where there is bronchial asthma, which is pronounced, and 
asthmatic attacks are frequent, with severe dyspnea on slight 
exertion between attacks and with marked loss of weight or 
other evidence of severe impairment of health, a 100 percent 
evaluation will be assigned.  Where there is bronchial asthma 
which is severe, frequent attacks of asthma (one or more 
attacks weekly), marked dyspnea on exertion between attacks 
and only temporary relief by medication, more than light 
manual labor precluded, a 50 percent evaluation will be 
assigned.  Where there is bronchial asthma which is moderate, 
asthmatic attacks rather frequent (separated by only 10 to 14 
day intervals) with moderate dyspnea on exertion between 
attacks, a 30 percent evaluation will be assigned.  Where 
asthma is mild with paroxysms of asthmatic type breathing 
with high-pitched expiratory wheezing and dyspnea occurring 
several times per year with no clinical findings between 
attacks, a 10 percent evaluation will be assigned.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (1996).

Where there is pulmonary emphysema which is pronounced, 
intractable and totally incapacitating with dyspnea at rest 
or marked dyspnea and cyanosis on mild exertion with severity 
of emphysema confirmed by chest x-rays and pulmonary function 
tests, a 100 percent rating will be assigned.  Where the 
symptoms are severe with exertional dyspnea sufficient to 
prevent climbing one flight of stairs or walking one block 
without stopping, with ventilatory impairment of severe 
degree confirmed by pulmonary function tests with marked 
impairment of health, a 60 percent rating will be assigned.  
Where pulmonary emphysema is moderate with moderate dyspnea 
occurring after climbing one flight of steps or walking more 
than one block on level surface with pulmonary function tests 
consistent with findings of moderate emphysema, a 30 percent 
rating will be assigned.  Where pulmonary emphysema is mild, 
with evidence of ventilatory impairment on pulmonary function 
tests and/or definite dyspnea on prolonged exertion, a 10 
percent rating will be assigned.  38 C.F.R. § 4.97, 
Diagnostic Code 6603 (1996).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20.

It is reiterated that the VA amended its regulations for 
rating respiratory system disabilities, effective October 7, 
1996.  See 38 C.F.R. §§ 4.96-4.97 (1996-1999). Disabilities 
involving the pneumothorax are rated under Diagnostic Code 
6843 (1999), in accordance with a General Rating Formula for 
Restrictive Lung Disease, as follows:

A 10 percent evaluation may be assigned where there is Forced 
Expiratory Volume in one second (FEV-1) of 71 to 80 percent 
predicted, or; FEV-1/Forced Vital Capacity (FVC) of 71 to 80 
percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 
percent predicted.  A 30 percent evaluation requires FEV-1 of 
56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 
percent, or; DLCO (SB) of 56 to 65 percent predicted.  A 60 
percent evaluation requires FEV-1 of 40 to 55 percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 
of 40 to 55 percent predicted, or; maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 
percent evaluation requires FEV-1 less than 40 percent of 
predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO 
(SB) less than 40 percent predicted, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), or; cor pulmonale (right 
heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.

In determining the issue of entitlement to an evaluation in 
excess of 30 percent for hemopneumothorax, for the period on 
and subsequent to October 7, 1996, the Board will apply 
whichever version of the regulations for rating respiratory 
system disabilities, in effect prior and on and subsequent to 
October 7, 1996, that is most advantageous to appellant.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  If the 
amendment is more favorable, the provision should only be 
applied to rate the disability for periods from and after the 
effective date of the regulatory change.  See VAOGCPRECOP. 
No. 3-2000.

Analysis

The issue on appeal stems from an initial October 1992 RO 
rating decision based on an application for service-
connection for hemopneumothorax filed in February 1992.  As 
such, Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (holding 
"[w]here entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance"), is not applicable.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Instead, in this case, separate ratings can 
be assigned for separate periods of time based on facts 
found: a practice known as "staged" ratings.  Id.

Increased rating from February 1992 to October 1996

The veteran's medical examination upon separation from 
service, the August 1992 VAE, and outpatient treatment 
records up to 1995 revealed no lung abnormalities or 
complaints of breathing difficulties.  The only evidence of 
lung impairment during the specified period consists of the 
veteran's April 1996 travel board testimony that he suffered 
with breathing difficulties and tenderness on the right side.  

With no objective evidence of lung collapse, spontaneous 
pneumothorax, pneumonectomy, wheezing, dyspnea, rales, 
limited diaphragm excursion, or any evidence related to the 
lungs which could be evaluated at a compensable level 
analogous to bronchial asthma, pulmonary emphysema or pleural 
cavity injuries during the period of February 25, 1992, the 
date of claim, to October 7, 1996, an increased evaluation 
for the specified period is not warranted.  38 C.F.R. § 4.97, 
Diagnostic Codes 6602 through 6818 (1996).


Increased rating from October 7, 1996

Within the specified period (on and subsequent to October 7, 
1996), January 1997 VAE reports again recorded the veteran's 
complaints of shortness of breath with exertion.  Lungs were 
found to be clear.  Pulmonary function testing dated January 
13, 1997 produced an FEV1 score of 91 percent predicted and 
FEV1/FVC score of 118 percent predicted.  The January 1997 VA 
pulmonary consultation report noted minimal pulmonary 
function abnormality.  

As above, no objective evidence of lung collapse, spontaneous 
pneumothorax, pneumonectomy, or moderately severe dyspnea 
with moderate exertion has been shown under the old 
regulations from October 1996 to the present.  See 38 C.F.R. 
§ 4.97, Diagnostic Codes 6604-6818 (1996).

Objective evidence of mild ventilatory impairment was 
provided in the January 13, 1997 VA pulmonary function 
testing.  The recorded scores do not meet the criteria for a 
10 percent evaluation under the new general rating criteria 
for restrictive lung disease but the finding of mildly 
reduced FVC arguably meets the criteria for a 10 percent 
evaluation by analogy to the old regulations for pulmonary 
emphysema based on evidence of ventilatory impairment on 
pulmonary function test.  Resolving all doubt in the 
veteran's favor, he is entitled to a 10 percent evaluation 
from that time.  See 38 C.F.R. § 4.97 Diagnostic Code 6843 
(1999); Diagnostic Code 6603 (1996).  The findings on the 
January 13, 1997, pulmonary function test, as explained above 
are more favorably rated under the old criteria and warrant 
the assignment of the 10 percent rating as of the date that 
examination factually showed an increase in disability.  

However, that examination did not reflect moderately 
disabling respiratory impairment such as to warrant the 
assignment of a 20 percent rating analogous to pleural cavity 
injury or a 30 percent rating under the criteria for 
bronchial asthma or pulmonary emphysema or the general rating 
criteria for restrictive lung disease which became effective 
in October 1996.  Although the veteran complained of marked 
shortness of breath on exertion, pulmonary function tests 
showed only minimal impairment, and clinical findings did not 
show wheezing, rales, limited diaphragmatic excursion or any 
other objective evidence of respiratory difficulty.  A rating 
in excess of 10 percent is not warranted for this period.

The May 5, 1999, VAE revealed mild to moderate ventilatory 
impairment.  An FEV1 score of 68 percent predicted and DLCO 
score of 63 percent were recorded.  The recorded scores meet 
only the criteria for a 30 percent evaluation under the new 
general rating criteria for restrictive lung disease but they 
do not meet the criteria for the next higher rating.  
Therefore, a rating in excess of 30 percent is not warranted 
under the criteria in effect from October 1996.  See 
38 C.F.R. § 4.97, Diagnostic Code 6843 (1999).  

With regard to a rating in excess of the 30 percent under the 
old criteria from May 5, 1999, the Board notes that there is 
no objective evidence of severe symptomatology such as 
frequent asthma-like attacks, marked dyspnea on exertion, 
severe ventilatory impairment on pulmonary function tests or 
chest pain on moderate exertion confirmed by exercise 
tolerance tests attributed to the service-connected 
pneumothorax.  On the recent examination, breath sounds were 
clear, and no shortness of breath was observed.  As such, the 
criteria for an evaluation in excess of 30 percent under the 
old regulations have not been met.  38 C.F.R. § 4.97, 
Diagnostic Codes 6602, 6603 (1996).  

Additionally, the Board finds no error in the RO's failure to 
refer this case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of extraschedular evaluation since the evidence does not show 
that the service-connected hemopneumothorax presents such an 
unusual or exceptional disability picture as to render the 
regular schedular standards impractical.  38 C.F.R. § 
3.321(b)(1).  The evidence does not show frequent 
hospitalization or marked interference with employment 
related to the service-connected hemopneumothorax.  Since the 
preponderance of the evidence is against allowance of this 
issue on appeal for the aforestated reasons, the benefit-of-
the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b) 
(West 1991).


ORDER

A compensable rating for hemopneumothorax prior to January 
13, 1997, is denied.  A 10 percent rating for 
hemopneumothorax from January 13, 1997 to May 5, 1999, is 
granted subject to regulations governing the payment of 
monetary benefits.  A rating in excess of 30 percent from May 
5, 1999, is denied.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

